Citation Nr: 0703693	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied an evaluation in excess of 30 percent for 
bilateral pes planus.  In April 2005, the veteran had a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file. 

This case was previously remanded for further development by 
the Board in June and December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the RO last reviewed the issue on 
appeal in September 2006 at which time a supplemental 
statement of the case (SSOC) was issued.  However, in 
November 2006, the veteran submitted medial records showing 
treatment on his feet, including surgery on his feet for the 
pes planus.  These records were not reviewed by the RO and 
were not previously submitted.  As this evidence was not 
accompanied by a written waiver of review of such evidence by 
the RO, the evidence must be reviewed by the RO in the first 
instance.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 2003).   

Additionally, as there is medical evidence showing surgery on 
the veteran's feet, the veteran should be afforded a new VA 
examination in order to accurately ascertain the current 
severity of his service-connected bilateral pes planus.  38 
U.S.C.A. 
§ 5103A(d).  

Finally, there is a letter from the veteran's representative 
stating that the veteran was temporarily totally disabled for 
twelve weeks following the November 2005 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his service-
connected bilateral pes planus.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should clearly 
report all clinical findings.  The 
examiner should specifically comment on 
the presence or absence of marked 
pronation, extreme tenderness of plantar 
surfaces of feet, marked inward 
displacement and severe spasm of the tendo 
Achillis on manipulation.  The examiner 
should also note whether the veteran's 
bilateral pes planus is improved by 
orthopedic shoes or appliances.

2. After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
an increased evaluation for his service-
connected bilateral pes planus can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



